       Case 1:19-cv-00075-JRH-BKE Document 28 Filed 05/05/20 Page 1 of 3

                                                                                          FILED
                                                                                   U.S. DISTRICT COURT
                                                                                      AUGUSTA DiV.
                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF GEORGIA                      20 HAY "5 PH 3-02
                                        AUGUSTA DIVISION


JOSHUA ERICK WILLIAMS,
                                                  *
                                                                              CLERK-L
                                                  ■k                                 so.Dlsrc^GA.
                                                  •k
        Plaintiff,
                                                  ■k


                                                  -k
                 V.                                            CV   119-075
                                                  kr

                                                  -k
SOCIAL SECURITY
                                                  •k
ADMINISTRATION,
                                                  •k

                                                  k
        Defendant.




                                                  k
 JOSHUA ERICK WILLIAMS,
                                                  k


                                                  k
         Plaintiff,
                                                  k


                                                  k
                                                               CV   119-076
                  V .
                                                  k


                                                  k
 GEORGIA        DEPARTMENT        OF
                                                  k

 BEHAVIORAL         HEALTH    and      SERENITY
                                                  k
 BEHAVIORAL           SYSTEMS,
                                                   k


                                                   k
         Defendants.



                                               ORDER




        Before the Court are Plaintiff's identical motions to vacate

filed in both captioned cases.                    (CV 119-075^ Doc. 23; CV 119-076,

Doc.    19. )     For the following reasons,               the motions are DENIED.



                                          I.   BACKGROUND


        Plaintiff, proceeding pro se, filed similar actions alleging

violations         of the TVnericans with Disabilities Act.                   (CV 119-075,

Compl. ^        Doc.    1,   at    3-4;   CV    119-076,    Compl. ,   Doc.   1,     at   3-4. )
    Case 1:19-cv-00075-JRH-BKE Document 28 Filed 05/05/20 Page 2 of 3



Plaintiff asserted entitlement to $91,980,000.00 in CV 119-075 and

$864,000,000.00 in CV 119-076.      (CV 119-075, Compl., at 4; CV 119-

076, Compl., at 4.)     United States Magistrate Judge Brian K. Epps

screened Plaintiff s complaints and recommended dismissing them

for "fail[ure] to state a claim for relief."          (R. & R., CV 119-

075, Doc. 6, at 2-4; R. & R., CV 119-076, Doc. 5, at 2-4.)              Over

Plaintiffs objections (Objs., CV 119-075, Docs. 8, 11; Objs., CV

119-076,   Docs.   7,   9),   the   Court   adopted    the   Reports     and

Recommendations and dismissed the actions.         (Order, CV 119-075,

Doc. 13; Order, CV 119-076, Doc. 11.)




                              II. DISCUSSION


     Plaintiff appears to ask the Court to vacate its Orders

pursuant to Federal Rule of Civil Procedure 60(b)(1) for excusable

neglect.   (Mot. to Vacate, CV 119-075, Doc. 23; Mot. to Vacate, CV

119-076, Doc. 19.)      Plaintiff, however, misconstrues the rule.

Rule 60(b)(1) applies to a party's conduct, not the Court's.             See

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship, 507 U.S.

380, 393 (1993); Solaroll Shade & Shutter Corp. v. Bio-Energy Sys.,

Inc., 803 F.2d 1130, 1132 (11th Cir. 1986).           Plaintiff's motion

offers no excusable neglect on        his part.       Instead, Plaintiff

asserts the Court permitted Plaintiff insufficient time to conduct

discovery.   Therefore, no relief is warranted under Rule 60(b)(1).
    Case 1:19-cv-00075-JRH-BKE Document 28 Filed 05/05/20 Page 3 of 3



        Even construing Plaintiff s motion to vacate liberally as

under    Rule    60(b) (6), the     Court finds no reason to       vacate   its

Orders.       On the Court's interpretation, Plaintiff apparently takes

issue    with    the   Magistrate    Court screening    his     complaints and

recommending their dismissal at such an early stage.               Pursuant to

28 U.S.C. § 1915(e)(2), "[T]he court shall dismiss the case at any

time if the court determines that . . . the action . . . fails to

state a claim on which relief may be granted."                Accordingly, the

timing concerning the Court's dismissal of Plaintiff's complaints

fails to justify relief from the judgments.




                                 III. CONCLUSION


        For    the   foregoing    reasons,   IT   IS   HEREBY    ORDERED    that

Plaintiff's motions to vacate (CV 119-075, Doc. 23; CV 119-076,

Doc. 19) are DENIED.        These cases remain closed.

        ORDER ENTERED at Augusta, Georgia, this                    day of May,

2020.




                                       J. RAMaL hall, tlHIEF JUDGE
                                       united/states district court
                                      SOUTHERN district OF GEORGIA
